United States Court of Appeals
                     For the First Circuit


No. 14-1262

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         DELANO NELSON,

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court, issued on July 17th, 2015, is
amended as follows:

     On page 6, line 21: "Flores-Machicote" should appear as
"Flores-Machicote"